Citation Nr: 0920827	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

Procedural history

The Veteran served on active duty in the United States Army 
from March 1966 to April 1969 and from July 1969 to June 
1975.  

The Veteran was originally granted service connection for 
lumbosacral strain in an October 1975 rating decision.  A 
noncompensable (zero percent) disability rating was assigned.

In October 2001, the Veteran requested an increased rating 
for his service-connected back disability.  In the above-
mentioned May 2002 rating decision, the RO increased his 
lumbosacral disability rating to 10 percent.  The Veteran 
disagreed with the assigned disability rating, and he 
subsequently perfected an appeal. 

In February 2004, the RO increased the assigned disability 
rating to 20 percent.  The Veteran has indicated continued 
dissatisfaction with the rating.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The Veteran presented testimony at a Travel Board hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO in January 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.



In September 2008, the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental statement 
of the case (SSOC) was issued in March 2009 by the VA Appeals 
Management Center (AMC).  The case is once again before the 
Board. 

Issue not on appeal

One issue previously on appeal, whether new and material 
evidence has been received which is sufficient to reopen a 
previously denied claim of entitlement to service connection 
for left knee injury residuals, was denied by the Board in 
the above-mentioned September 2008 decision.  That issue has 
therefore been resolved and will be discussed no further 
herein.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
lumbar spine disability is currently manifested by pain, 
osteoarthritic changes, and limitation of lateral movement.  

2.  The first medical evidence of record to indicate that the 
Veteran's lumbar spine disability resulted in both 
osteoarthritic changes and a loss of lateral movement is an 
April 5, 2002 x-ray report. 

3.  The evidence in this case does not show an exceptional 
disability picture so that the available schedular evaluation 
for the service-connected lumbar spine disability is 
inadequate.




CONCLUSIONS OF LAW

1.  Beginning on April 5, 2002, the criteria for the 
assignment of a 40 percent disability rating for the 
Veteran's service-connected lumbosacral strain were 
satisfied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).

2.  The criteria for referral of the service-connected lumbar 
spine disability for consideration on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected lumbosacral strain.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall concerns

In September 2008, the Board remanded the case to the AMC in 
order to provide the Veteran with an additional VA 
examination.  The Veteran's claim was then to be 
readjudicated.

The record reveals that Veteran was afforded a VA examination 
in May 2008.  The claim was then readjudicated via the March 
2009 SSOC.  Thus, the Board's remand instructions have been 
fully complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was provided notice of 
the VCAA in a February 20, 2002 letter from the RO.  While 
the letter did not inform the Veteran of the evidentiary 
requirements necessary to establish an increased rating, the 
Veteran's October 2001 claim indicates that he had actual 
knowledge of what was required.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Besides 
specifically arguing that his disability had worsened in his 
October 2001 claim, during the January 2008 hearing, the 
Veteran testified that his back disability was worse than was 
currently rated. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2002 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining evidence 
necessary to support his claim such as "medical records, 
employment records, or records from other Federal agencies."  
The Veteran was advised to tell the VA about any additional 
information or evidence that he wanted the VA to obtain and 
to send the evidence he might have as soon as possible.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA.  

The Board notes that a March 20, 2006 VCAA notice letter 
specifically requested of the Veteran: "If you have any 
information or evidence that you have not previously told us 
about or given to us . . . please tell us or give us that 
evidence now."  This informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
held that a notice letter must inform the Veteran: (1) that, 
to substantiate a claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity and the effect that worsening has on 
the claimant's employment and daily life; (2) if the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, the 
February 2002 letter did not inform the Veteran that the 
medical or lay evidence must demonstrate a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  However 
there has been no harm to the Veteran has the record 
indicates that the Veteran had actual knowledge of this 
element.  Specifically, during the January 2008 hearing, the 
Veteran testified as to the effect his back disability was 
impacting his daily life and how it has resulted in his 
unemployment.  See the January 2008 hearing transcript, pages 
7-10, 14. 

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the Diagnostic Code assigned to the 
Veteran's spine disability pertains to specific range of 
motion findings.  The notice letter did not provide at least 
general notice of that requirement.  However, the essential 
fairness of the adjudication was not affected because the 
Veteran had actual knowledge of what was necessary to 
substantiate his claim.  See Sanders, supra.  In this case, 
the Veteran made specific reference to the schedular criteria 
in his September 2003 notice of disagreement, where he argued 
that his back disability should be assigned a 40 percent 
disability rating.  

As to the third element, in the March 2006 VCAA letter, the 
RO informed the Veteran that the rating for his disability 
can be changed if there are changes in his condition and that 
depending on the disability involved, VA will assign a rating 
from zero percent to as much as 100 percent.  The letter 
stated that VA uses a schedule for evaluating disabilities 
that is published as title 38 Code of Federal Regulations, 
Part 4.  The RO indicated that it would consider evidence of 
the following in determining the disability rating: nature 
and symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  

With respect to the fourth element, as noted above, the 
record indicates that the Veteran is aware of the need for 
evidence showing that his disability had increased in 
severity or worsened.  The February 2002 and March 2006 VCAA 
letters informed him of the type of evidence, medical and 
lay, that may be used in order to assign a higher rating.

The Board further notes that the Veteran's representative has 
not alleged that the Veteran received inadequate VCAA notice.  
The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  In short, the record indicates that the Veteran 
received appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, VA has obtained the Veteran's service 
treatment records, VA outpatient medical records, private 
medical records, records from the Social Security 
Administration and provided him with multiple VA 
examinations.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in January 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The Veteran's claim was filed in October 2001, during the 
pendency of this case, the applicable rating criteria for the 
spine, found at 38 C.F.R. § 4.71a, were amended twice, 
effective September 23, 2002 and September 26, 2003.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The Veteran has been provided 
with the new regulatory criteria in the June 2006 
supplemental statement of the case, and he submitted 
additional argument after receiving such notice.  Therefore, 
there is no prejudice to the Veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. See 
VAOGCPREC 7-2003.  
The Board will therefore evaluate the Veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Under former Diagnostic Code 5295 [lumbosacral strain], a 40 
percent disability rating is warranted with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned with muscle spasm on forward bending, loss of 
lateral spine motion, unilateral, in standing position. 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

(ii.) The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply. This formula encompasses 
current Diagnostic Code 5237 [lumbosacral or cervical 
strain].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).



Analysis

The Veteran seeks an increased disability rating for his 
service-connected lumbar spine disability, which is currently 
rated 20 percent disabling.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

(i.) The former schedular criteria

The Veteran's service-connected lumbosacral strain is 
currently rated under former Diagnostic Code 5295 
[lumbosacral strain].  The Veteran has been diagnosed with 
chronic lumbosacral strain.  Accordingly, former diagnostic 
code 5295 is clearly applicable.  

Review of the medical evidence demonstrates there is no 
evidence of fracture of the Veteran's vertebrae or complete 
bony fixation (ankylosis) of the lumbar spine to allow for 
rating under Diagnostic Codes 5285, 5286 or 5289.  This 
leaves consideration of Diagnostic Code 5293, intervertebral 
disc syndrome.

The May 2008 VA examination revealed that the Veteran had 
"absent tendon reflexes in the legs and absent sensory 
examination of the feet."  However, in a February 2009 
addendum, the VA examiner indicated that these neurological 
symptoms were due to the Veteran's morbid obesity and 
associated diabetes mellitus.  There is no competent medical 
evidence indicating that the Veteran's service-connected 
spine disability results in neurological symptomatology; 
rating the Veteran under intervertebral disc syndrome 
accordingly is not warranted. 

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2008).  

As explained above, the medical evidence does not indicate 
that the Veteran's service-connected lumbar spine disability 
results in neurological impairment. Moreover, the medical 
evidence does not indicate that the Veteran has had an 
incapacitating episode due to his back disability.  See, 
e.g., the May 2006 VA examination.  The criteria for rating 
intervertebral disc syndrome under current Diagnostic Code 
5243 are therefore not for application.

Mittleider concerns

As has been alluded to above, the medical evidence of record 
indicates that the Veteran's disability picture is 
complicated by his non service-connected diabetes mellitus 
with peripheral neuropathy of the lower extremities and his 
diagnosed morbid obesity.  [In May 2008 the Veteran weighted 
544 pounds.]  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

In this case, the medical evidence successfully distinguishes 
between the symptoms resulting from the Veteran's non 
service-connected disabilities as opposed to his service-
connected lumbar spine disability.  Specifically, the May 
2008 VA examiner stated that the Veteran's limited lumbar 
flexion, absent tendon reflexes in the legs and absent 
sensory examination of the feet are related to his morbid 
obesity and his associated diabetes mellitus and are not due 
to his service-connected lumbosacral strain. 

The Veteran has in essence contended that his limitation of 
motion and lower extremity problems are due to his service-
connected lumbosacral strain.  Although lay persons without 
medical training, such as the Veteran, are competent to 
report symptoms, they are not are not competent to comment on 
medical matters such as the clinical cause of such symptoms.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Veteran's 
statements are entitled to no weight on probative value.  

Accordingly, the Board will not treat the Veteran's limited 
lumbar flexion, absent tendon reflexes in the legs and absent 
sensory examination of the feet as part of his  service-
connected lumbosacral symptomatology.

Schedular rating

(i.) The former schedular criteria

For the reasons set forth below, the Board finds that a 40 
percent disability rating is warranted for the Veteran's 
lumbar spine disability under the former schedular criteria.

As discussed in the law and regulations section above, under 
the former version of Diagnostic Code 5295, to warrant a 40 
percent disability rating, the evidence must show listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

In March 2006, the Veteran underwent a CT scan that showed 
normal lumbar curve with normal vertebrae except for a slight 
decrease in the size of L5-S1; similar findings were made in 
an April 2002 x-ray report.  While the May 2008 VA examiner 
indicated that this decrease in disk space was a normal 
variant or a result of the natural aging process, the April 
2002, November 2003 and May 2006 VA examiners indicated that 
this decrease in disk space was due to osteo-arthritic 
changes, specifically, degenerative disc disease.  

Furthermore, during the April 2002, November 2003 and May 
2008 VA examinations the Veteran displayed decreased lateral 
movement in both directions.  

Based on the medical evidence indicating that the Veteran's 
lumbar spine symptomatology includes osteo-arthritic changes 
with decreased lateral movement, the Board finds that the 
criteria for a 40 percent disability rating have arguably 
been met.    

Forty percent is the maximum rating available under the 
former schedular criteria.

(ii.)  The current schedular criteria

As discussed immediately above, the Board is awarding a 40 
percent disability rating under the former schedular 
criteria.  In order to warrant a higher disability rating 
under the current schedular criteria for lumbosacral strain, 
the evidence must demonstrate unfavorable ankylosis of the 
thoracolumbar spine or the entire spine. 

Ankylosis is defined as the "immobility and consolidation of 
a joint due to disease, injury or surgical procedure." See 
Lewis v. Derwinski, 3 Vet. App. 259.  The Veteran has not 
been diagnosed with ankylosis during any VA examination or 
outpatient treatment, nor has he alleged as much.  As 
recorded in the May 2008 VA examination report, the Veteran 
maintains forward flexion of the spine to 30 degrees.  
Because the Veteran is able to move his lower back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown, and a higher rating under the General Rating Formula 
for Disease and Injuries of the Spine is not warranted. 



DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the Veteran is receiving 
the maximum rating allowable under former Diagnostic Code 
5295, and 
the General Rating Formula for Diseases and Injuries of the 
Spine, absent ankylosis.  

Hart discussion

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002); see also 
38 C.F.R. § 3.400 (2008).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the Veteran filed his increased rating claim on 
October 30, 2001.  Therefore, the relevant time period under 
consideration is from October 30, 2000 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
October 30, 2001 to the present. 



As discussed above, the Board is assigning a 40 percent 
disability rating based on evidence of osteo-arthritic 
changes with loss of lateral motion.  The first medical 
evidence to document osteo-arthritic changes was the April 5, 
2002 x-ray report and the first evidence of a decrease in 
lateral motion was the April 4, 2002 VA examination report.  
Prior to that date, there was no medical evidence of 
degenerative changes or a decrease in lateral motion.  
Accordingly, the 40 percent disability rating the Board is 
assigning will be effective from April 5, 2002, the earliest 
date the evidence showed a worsening of the Veteran's 
disability.  See 38 C.F.R. § 3.400(o) (2008); see also Hart, 
supra. 

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected lumbosacral strain.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his back disability; in fact, it does 
not appear that the Veteran has been hospitalized at all for 
this disability. 

With respect to employment, the evidence of record indicates 
that the Veteran has been unemployed since 1998.  See the May 
2006 VA examination report.  However, the Veteran's 
unemployability appears to stem from reasons other than his 
service-connected back disability, chief among them his 
morbid obesity.

The Board has no reason to doubt that the Veteran's lumbar 
spine disability, in and of itself, may interfere to some 
degree with his ability to perform certain tasks.  However, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 
See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

There is also no evidence of an exceptional or unusual 
clinical picture, or of any other reason why extraschedular 
rating should be assigned.  The Board therefore has 
determined that referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

An increased rating for a lumbosacral strain, 40 percent, is 
granted beginning April 5, 2002, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


